    Case 5:21-cv-03156-SAC Document 4 Filed 07/26/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CRAIG IVAN GILBERT,

                            Plaintiff,

            v.                                      CASE NO. 21-3156-SAC

SOCIAL SECURITY COMMISSION,


                            Defendant.


                          MEMORANDUM AND ORDER

     Plaintiff, a pretrial detainee held in the Saline County Jail,

Salina, Kansas, proceeds pro se and seeks leave to proceed in forma

pauperis.

                 The motion to proceed in forma pauperis

     Plaintiff is subject to the three-strikes provision of the

federal in forma pauperis statute codified in 28 U.S.C. § 1915(g).

That provision states:


     “In no event shall a prisoner bring a civil action or appeal
     a judgment in a civil action or proceeding under this
     section if the prisoner has, on 3 or more prior occasions,
     while incarcerated or detained in any facility, brought an
     action or appeal in a court of the United States that was
     dismissed on the grounds that it is frivolous, malicious,
     or fails to state a claim upon which relief may be granted,
     unless the prisoner is under imminent danger of serious
     physical injury.”

     Although plaintiff broadly claims he is in danger of serious

physical harm, the court finds no support for that assertion and will

deny leave to proceed in forma pauperis.

                         Nature of the complaint
    Case 5:21-cv-03156-SAC Document 4 Filed 07/26/21 Page 2 of 4




      Plaintiff brings this civil action to seek review of the

appointment of a third party payee to receive his benefits from the

Social Security Administration (SSA). He appears to base this

challenge upon a finding in his pending state criminal case that he

is competent to proceed in that matter.1

                                   Screening

      A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

      In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

      The jurisdiction of the federal courts to consider decisions by

the Commissioner of Social Security is established by 42 U.S.C. §

405(g). Under this provision, a plaintiff must seek a final decision

from the Commissioner for the federal courts to have subject matter

jurisdiction. See Weinberger v. Salfi, 422 U.S. 749, 763 (1975).




1 Online records maintained by the state courts shows that the District Court of
Saline County noted in June 2021 that a further competency evaluation of plaintiff
is pending in Case No. 2021-CR-000271.
    Case 5:21-cv-03156-SAC Document 4 Filed 07/26/21 Page 3 of 4




A decision by the SSA as to “whether the payment of [an individual’s]

benefits will be made, on [his or her] behalf to a representative

payee” is an initial determination. 20 C.F.R. § 416.1402(d). To obtain

judicial review concerning such a decision, an individual first must

obtain a “final decision.” See 42 U.S.C. § 405(j)(2)(E)(i)(“Any

individual who is dissatisfied with a determination by the

Commissioner of Social Security to certify payment of such

individual’s benefit to a representative payee…shall be entitled to

a hearing by the Commissioner of Social Security … and to judicial

review of the Commissioner’s final decision.”). “The administrative

review process consists of several steps, which usually must be

requested within certain time periods” and in a certain order. See

20 C.F.R. § 416.1400(a). Where an individual fails to seek

administrative review, the federal court lacks jurisdiction to review

representative payee determinations. See Tutuianu v. Comm’r of Social

Security, 2007 WL 1875556, at *1 (E.D.N.Y. 2007).

     Where an individual seeks to reopen a determination or decision,

the SSA may reopen such a matter under certain circumstances,

including    a   showing     of   good    cause.    See    20      C.F.R.   §

416.1489(a)(1)(stating that good cause to reopen may be available if

“new and material evidence” is provided).

     Because plaintiff does not suggest that he has presented his

request for reconsideration of the third-party payee designation

concerning his benefits to the SSA, the court will direct him to either

(1) supplement the record with a showing of his completion of
   Case 5:21-cv-03156-SAC Document 4 Filed 07/26/21 Page 4 of 4




administrative review procedures or (2) show cause why this matter

should not be dismissed. The failure to file a timely response may

result in the dismissal of this matter without prejudice.

    IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

leave to proceed in forma pauperis (Doc. 2) is denied.

    IT IS FURTHER ORDERED plaintiff is granted to and including

August   13,   2021,   to   file   a   response   that   shows   his   use   of

administrative review procedures before the SSA or shows cause why

this matter should not be dismissed without prejudice.

    IT IS SO ORDERED.

    DATED:     This 26th day of July, 2021, at Topeka, Kansas.




                                   S/ Sam A. Crow

                                   SAM A. CROW
                                   U.S. Senior District Judge
